Title: To Thomas Jefferson from Dominique-Joseph Garat, 23 April 1805
From: Garat, Dominique-Joseph
To: Jefferson, Thomas


                  
                     à Paris le 3 floreal an 13
                  
                  je n’ai aucun titre personnel, Monsieur le Président, pour vous recommander un de mes Compatriotes et un de mes amis; mais je n’ai pu oublier que je vous ai vu assez souvent, dans ma jeunesse, Chez M. Dalembert et chez Madame hélvétius; et j’ai pensé que les noms de ces personnes qui avoient de l’amitié pour moi pouvoient me donner au pres de vous des droits que je n’ai point par moi même
                  Si M. déforgues vous étoit connu, Monsieur le président il n’auroit aucun besoin de vous etre recommandé; il auroit déja votre éstime et votre amitié: vous vérriés dans son cœur tous Ces sentimens qui remplisent le votre, tous Ces principes avec les quels vous gouvernés l’Amérique et aux quels elle doit son bonheur
                  M. déforgues a rempli les postes les plus importans de la république françoise dans les tems ou pour la servir il falloit etre prés à mourir pour élle: il ne l’auroit jamais quittée s’il n’avoit jamais vu dans son sein que des dangers pour sa vie; aujourdhui il pase avec joie dans Ce nouveau monde qui ést nouveau, sur tout, depuis que vous présidés à ses déstinées.
                  La place q’uil va remplir ést tres subordonée sur tout si on la compare à ses talens; elle l’occupera pourtant des intérets de la france et de ceux de l’Amérique; et soiez sur, Monsieur le président, q’uil Cherchera toujours les intérets de son païs dans le point ou ils s’accorderont avec les intérets du votre. il ést du petit nombre de Ces ames distinguées pour les quelles l’amour meme de la patrie n’ést que l’amour de l’humanité
                  M. déforgues vous dira, Monsieur le président Combien il y a de françois pour les quels votre nom ést une consolation et une éspérance; il vous dira Combien il est béni parmi nous Celui qui fait des principes de la démocratie les fondemens de la sagesse et des prospérité d un grand peuple. l’autorité d’un pareil éxemple manquoit aux plus sublimes théoriés; vous la leur donnés; et Cést, je crois, le plus grand bien qu’on fut faire à l’espéce humaine.
                  Vous Civilisés par degres Vos sauvages malgré leurs Antiphilosophes: nos antiphilosophes et nos sauvages le sont apparament plus que les Vôtres; il n’y a aucun moien de leur pérsuader que les méilleures loix sont celles qui etablissent et Conservent entre les hommes l’équité et l’égalité qui ne sont guere qu’une seule et meme chose; ils ne Veulent voir la véritable Civilisation que là ou ils voient un maitre et des sujets. Ah! Monsieur, quelle place vous occuperé dans l’histoire et ce qui vaut mieu encore dans les cœurs!—adieu Monsieur receves mes salutations et lexpréssion de mes vœux sinceres pour la prolongation dùne vie que vous rendes si utile à vos semblables.
                  
                     
                        garat 
                     
                  
               